
	
		I
		111th CONGRESS
		1st Session
		H. R. 3402
		IN THE HOUSE OF REPRESENTATIVES
		
			July 30, 2009
			Mr. Poe of Texas (for
			 himself and Mr. Costa) introduced the
			 following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To establish a minimum funding level for programs under
		  the Victims of Crime Act of 1984 for fiscal years 2010 to 2014 that ensures a
		  reasonable growth in victim programs without jeopardizing the long-term
		  sustainability of the Crime Victims Fund.
	
	
		1.Short titleThis Act may be cited as the
			 Crime Victims Fund Preservation Act of
			 2009.
		2.Crime victims
			 fundSection 1402(c) of the
			 Victims of Crime Act of 1984 (42 U.S.C. 10601(c)) is amended—
			(1)by inserting
			 (1) after (c); and
			(2)by adding at the
			 end the following:
				
					(2)The amount made available from the
				Fund for the purposes of paragraphs (2), (3), and (4) of subsection (d) shall
				be not less than—
						(A)$705,000,000 for fiscal year
				2010;
						(B)$867,150,000 for fiscal year
				2011;
						(C)$1,066,594,500 for fiscal year
				2012;
						(D)$1,311,911,235 for fiscal year 2013;
				and
						(E)$1,613,650,819 for fiscal year
				2014.
						.
			
